DETAILED ACTION
The Power of Attorney (filed 08/16/2021) was formally accepted 08/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-6 and 14-15), in the reply filed on 08/16/2021, is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement does not appear to explain the rationale underpinning the lack of unity between Groups I and II.  This is not found persuasive because the justification for the Restriction Requirement can be found atop page 6 of the Restriction and Election of Species Office Action (mailed 06/15/2021) beginning with a discussion about how the chemical compounds of Formula I Group I claim 1 do not share a common structure with the species of Formula III of Group II claim 16.  Furthermore, the amended claim-set of 12/09/2019 does not encompass claims encompassing any of the combination of categories of (1) – (5) (see categories on page 3 of the aforementioned previous Office Action):  none of the combination of categories (1) – (5) permit two distinct products/compounds such as Formula I of claim 1 (Group I) and Formula III of .
The requirement is still deemed proper and is therefore made FINAL.
Applicants elected a Group I compound of Formula I of claim 1 wherein X and Y are each S.  However, this is a non-compliant species election since base claim 1 and 14 each do not permit X to be S; currently, X can only be the halogens fluorine or chlorine.  Furthermore, Applicants did not make a compliant species election for the method claim 6 (previous Office Action requested a species election of one embodiment from the alternative embodiments (a) through (h) of method claim 6—see “If Applicants elect Group I” section on page 4 of previous Office Action).
In keeping with compact prosecution, the Examiner conducted the first Markush search for a compound of Group I base claim 1 (and claim 14) wherein genus Formula I has two X that are each fluorine and Y is oxygen bonded near a chlorine as “X”.  This search retrieved two applicable prior art references (see rejections, below).  One of these two prior art rejections anticipates all embodiments of the method of instant claim 6 (therefore rendering moot Applicants’ non-compliant species election for claim 6).  Therefore, the Markush search will not be extended unnecessarily to additional species of genus Formula I of base claims 1 and 14 for this Office Action.  It is noted that a future Markush search extension of the compound of genus Formula I base claims 1 and 14 could find prior art against at least one of instant method claims 14-15 and still properly be made FINAL.
The extended Markush search conducted to date reads on claims 1-6 and 14-15.
Non-elected Group II claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 16, 2021.
The next Office Action can properly be made FINAL if any of the following occur:
(1)	Applicants’ fail to overcome any rejection made in this Office Action requiring the Examiner to maintain said rejection; and/or 
(2)	Applicants overcome the two prior art rejections, below, which therefore require the Examiner to extend the Markush search to another species/embodiment of genus Formula I of base claims 1 and 14 (upon which other elected Group I claims depend) and that extended search finds prior art; and/or 
(3)	Applicants’ amendments necessitate new grounds of rejection.  See MPEP 803.02(III)(D).
Current Status of 16/620,870
This Office Action is responsive to the amended claim-set of December 9, 2019.
Claims 1-6 and 14-15 have been examined on the merits.  Claims 1-2 and 14-15 are original.  Claims 3-6 are currently amended.
Priority
Applicants identify the instant application, Serial #:  16/620,870, filed 12/10/2019, as a national stage entry of PCT/US2018/037366, International Filing Date: 06/13/2018, which claims Priority from U.S. Provisional Application 62/562,099, filed 
Specification
The resolution of the illustrations (pages 3-4 and 24-26) within the Specification is objected to as being of poor quality.  Said illustrations are too small and hazy/pixelated.  
Please blow up the size of each illustration and provide higher resolution (non-pixelated) images to render moot this objection.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/28/2020 and 12/09/2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15
The term "substantially" in claim 14 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Neither the claims nor the Specification provide any standard for ascertaining the requisite degree of “substantially” (in both occurrences within claim 14).  Moreover, the degree to which “substantially” could reference is not known by the skilled artisan.  Therefore, the metes and bounds of claim 14 are undefined (hence rendering claim 14 indefinite) as the artisan does not know to what degree the limitation “substantially” corresponds.
Claim 15, which refers back to claim 14, is similarly rejected as being indefinite since claim 15 does not remedy the rationale underpinning the rejection against claim 14 by providing a degree to which “substantially” would correspond.
This rejection will be rendered moot once Applicants delete all occurrences of “substantially” from the claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by SOFT (WO 97/42214, referenced in 12/09/2019).
The prior art reference SOFT teaches the compound:  
    PNG
    media_image1.png
    403
    567
    media_image1.png
    Greyscale
 (see compound 13-19 on page 71, which is “chloromethyl-17alpha-dichloroacetoxy-6alpha, 9alpha-difluoro-11-beta-hydroxy-16alpha-methyl-androsta-1,4-dien-3-one-17-beta-carboxylate”), wherein instant:  Y is O and X bonded near it is –Cl; and the remaining two X are each fluorine.  This is chloromethyl-17alpha-dichloroacetoxy-6alpha,9alpha-difluoro-11beta-hydroxy-16alpha-methyl-3-oxoandrosta-1,4-diene-17beta-carboxylate of instant claim 2.  The compounds of instant claims 1-2 are species of the inventive genus of reference claim 1 (wherein R4 and R5 are each F; Z is beta-hydroxymethylene; X is O; R1 is –CH2-Cl; and R3 is alpha-methyl).  This anticipates instant claims 1-2.
Furthermore, reference claim 15 anticipates instant claims 3-4.
Furthermore, the reference Abstract and lines 20-25 of page 43 anticipate the method of instant claim 5.
Claims 1-6 rejected under 35 U.S.C. 102(a)(1) as being anticipated by BODER SOFT (U.S. 5,981,517).
The reference BODER SOFT teaches the compound 13-19 “chloromethyl-17alpha-dichloroacetoxy-6alpha, 9alpha-difluoro-11-beta-hydroxy-16alpha-methyl-androsta-1,4-dien-3-one-17-beta-carboxylate” of col. 47, which is 
    PNG
    media_image1.png
    403
    567
    media_image1.png
    Greyscale
 , wherein instant:  Y is O and X bonded near it is –Cl; and the remaining two X are each fluorine.  This is chloromethyl-17alpha-dichloroacetoxy-6alpha,9alpha-difluoro-11beta-hydroxy-16alpha-methyl-3-oxoandrosta-1,4-diene-17beta-carboxylate of instant claim 2.  The compounds of instant claims 1-2 are species of the inventive genus of reference claim 1 (wherein R4 and R5 are each F; Z is beta-hydroxymethylene; X is O; R1 is –CH2-Cl; and R3 is alpha-methyl).  This anticipates instant claims 1-2.
Reference claim 57 anticipates instant claim 3.
Reference claim 58 anticipates instant claim 4.
Reference claims 59-60 and col. 27 anticipate the method of instant claim 5.
Reference claim 61 anticipates method of instant claim 6 embodiment a.
Reference claim 62 anticipates method of instant claim 6 embodiment b.
instant claim 6 embodiment c.
Reference claims 64-65 anticipates method instant claim 6 embodiment d.
Reference claim 66 anticipates method instant claim 6 embodiment e.
Reference claim 67 anticipates method instant claim 6 embodiment f.
Reference claim 68 anticipates method instant claim 6 embodiment g.
Reference claim 69 anticipates method instant claim 6 embodiment h.

Conclusion
No claims are presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625